Clifford F. Brown, J.,
dissenting. Whether a defendant was an independent contractor or an employee is ordinarily a question of fact for the jury, under proper jury instructions. Gillum v. Indus. Comm. (1943), 141 Ohio St. 373; Smith v. Price Bros. Co. (C.A. 6, 1942), 131 F. 2d 750, certiorari denied 318 U. S. 762; 3 Ohio Jurisprudence 3d, Agency, Section 240. It is the duty of the trial court to submit an essential issue to the jury when there is sufficient evidence relating *57to that issue to permit reasonable minds to reach different conclusions on that issue. O’Day v. Webb (1972), 29 Ohio St. 2d 215.
Reasonable minds in this case can differ over whether defendant was an independent contractor or employee. Witness the reasonable mind of the dissenting Judge John Connors on the Court of Appeals who perspicaciously opined that “reasonable minds could differ as to whether appellee was an employee or an independent contractor.” The majority decision of this court necessarily implies that the dissenting appellate judge is not a reasonable mind, a patently unreasonable implication. This reasonable mind agrees with that of my colleague on the Court of Appeals. Accordingly, I dissent.
Celebrezze, C. J., concurs in the foregoing dissenting opinion.